Name: Commission Regulation (EC) No 1825/2000 of 25 August 2000 laying down detailed rules for the application of Regulation (EC) No 1760/2000 of the European Parliament and of the Council as regards the labelling of beef and beef products
 Type: Regulation
 Subject Matter: health;  research and intellectual property;  animal product;  information technology and data processing;  marketing;  foodstuff
 Date Published: nan

 Avis juridique important|32000R1825Commission Regulation (EC) No 1825/2000 of 25 August 2000 laying down detailed rules for the application of Regulation (EC) No 1760/2000 of the European Parliament and of the Council as regards the labelling of beef and beef products Official Journal L 216 , 26/08/2000 P. 0008 - 0012Commission Regulation (EC) No 1825/2000of 25 August 2000laying down detailed rules for the application of Regulation (EC) No 1760/2000 of the European Parliament and of the Council as regards the labelling of beef and beef productsTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Regulation (EC) No 1760/2000 of the European Parliament and of the Council of 17 July 2000 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products and repealing Council Regulation (EC) No 820/97(1), and in particular Article 19 thereof,Whereas:(1) Detailed rules for the application of Regulation (EC) No 1760/2000 should be laid down, in particular as regards sales between Member States, in order that the labelling system will not lead to distortions of trade on the beef and veal market.(2) In order to ensure traceability, it is necessary, in the context of both the compulsory and voluntary systems of beef labelling, that operators and organisations keep an identification system and a comprehensive registration system for beef, at each of its various stages of production and sale.(3) In order to identify slaughterhouses for which no approval number exists, it is necessary, for a transitional period, to provide alternative methods of identification for such slaughterhouses.(4) It is also necessary to define the procedure to be followed for labelling beef derived from animals, the full birth and movement data of which are not available because recording of those data was only required after 1 January 1998 by Council Regulation (EC) No 820/97 of 21 April 1997 establishing a system for the identification and registration of bovine animals and regarding the labelling of beef and beef products(2), A similar provision is required for labelling beef derived from animals imported live into the Community from third countries.(5) In the context of the full indication of origin, in order to avoid unnecessary repetition of the indication on the label of the Member States or third countries where rearing took place, it is necessary to introduce a simplified presentation based on the time during which the animal from which the beef was derived was kept in the Member State or third country of birth or of slaughter.(6) It is necessary to clarify the situation with regard to the supplementary information which may be included on labels under the simplified labelling procedures for minced beef. Such supplementary information may, under Article 13 of Regulation (EC) No 1760/2000, be indicated until 1 September 2000. Certain information may only be indicated until 1 January 2002 if the Member State concerned has taken a decision to apply a national compulsory labelling system including such information or if the operator concerned indicates the information on a voluntary basis.(7) In the context of the voluntary beef labelling system, it is necessary to provide for an accelerated or simplified approval procedure for certain beef cuts labelled in a Member State according to an approved specification and introduced into the territory of another Member State.(8) With a view to guaranteeing the reliability of the specification, it is necessary for the independent body and the competent authority to have access to all records kept by the operators and organisations and to carry out regular spot checks on the basis of risk analysis.(9) Article 17 of Regulation (EC) No 1760/2000 lays down certain provisions where the production of beef takes place, in full or in part, in a third country. It is appropriate to provide detailed implementing rules for the approval procedure for imports of beef from third countries.(10) In order to ensure that the labelling arrangements relating to imported beef are of equivalent reliability to those applicable to Community beef, the Commission shall examine notifications received from third countries. Complete notifications shall be transmitted to the Member States when the Commission reaches the conclusion that the procedures and/or criteria applied in the third country concerned are equivalent to the standards set out in Regulation (EC) No 1760/2000.(11) In order to guarantee the reliability of the labelling system in third countries the Commission may request additional information and should take the necessary measures in the light of the information received as a result of these requests.(12) The Commission may carry out checks in third countries. In order to be able to carry out checks in a third country, the Commission would need the prior consent of the third country concerned. If such consent is not forthcoming, the Commission should take the necessary measures.(13) It is necessary for Member States to carry out checks in order to guarantee sufficient accuracy of the voluntary labels used.(14) A framework for the sanctions to be imposed on operators should be established. Such a framework should take account of situations where an operator has not labelled beef in compliance with the rules of the compulsory labelling system or where an operator has labelled beef, in the context of the voluntary labelling system, without complying with the specification or where there is no approved specification. For a limited period, until 1 January 2001, in order to account for the difficulties of operators in the implementation of this regulation, the most severe sanctions should only take place when the label contains information which is misleading to the consumer or does not conform with the approved specification.(15) Regulation (EC) No 820/97 provided that each operator or organisation wishing to make a voluntary indication on a label shall submit a specification for approval to the competent authority of each Member State in which production or sale of the beef in question takes place. Council Regulation (EC) No 2772/1999 of 21 December 1999 providing for the general rules for a compulsory beef labelling system(3) allowed operators to continue to give voluntary indications on beef labels, as a complement to the compulsory indications, until 31 August 2000.(16) Provided no change has been made to approved voluntary specifications and on condition that they are in conformity with the new rules, it is appropriate that such specifications as well as those approved for third countries, should continue to be valid.(17) Regulation (EC) No 820/97 provides that, where sufficient details are available in the identification and registration system for bovine animals, Member States may decide that, for beef from animals born, raised and slaughtered in the same Member State, supplementary items of information must also be indicated on labels. Regulation (EC) No 2772/1999 permitted Member States to continue to have recourse to the possibility of imposing a compulsory labelling system for beef from animals born, fattened and slaughtered on their own territory, in accordance with Article 19(4) of Regulation (EC) No 820/97, on a provisional basis, until 31 August 2000.(18) Commission Decision No 98/595/EC of 13 October 1998 concerning the application for a compulsory beef labelling system in France and Belgium(4) and Commission Decision No 1999/1/EC of 14 December 1998 concerning the application for a compulsory beef labelling system in Finland(5) permit those Member States to impose a compulsory labelling system for beef from animals born, fattened and slaughtered on their own territory. Those decisions, as well as any further such decisions of that kind, should continue to be applicable until the full indication of origin in the Community compulsory labelling system comes into effect on 1 January 2002.(19) In order to monitor the application of the voluntary labelling system, Member States should record the approved specifications and communicate to the Commission information on their national implementing rules and the voluntary indications approved within their territory. It is necessary to keep a regular update of such information.(20) It is necessary to repeal Commission Regulation (EC) No 1141/97 of 23 June 1997, laying down detailed rules for the application of Council Regulation (EC) No 820/97 as regards the labelling of beef and beef products(6), as last amended by Regulation (EC) No 824/98(7). However, to avoid confusion during the transitional period before the introduction of the compulsory system, as laid down by Regulation (EC) No 1760/2000, Regulation (EC) No 1141/97 should remain applicable for meat derived from animals slaughtered before 1 September 2000.(21) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal,HAS ADOPTED THIS REGULATION:Article 1TraceabilityAll operators and organisations, within the meaning of the third indent of Article 12 of Regulation (EC) No 1760/2000, shall, at each of their various stages of production and sale, have an identification system and a comprehensive registration system.Such a system shall be applied in such a way as to ensure the link between the identification of the meat and the animal or animals concerned as provided for in Articles 13(1) and 16(2) of that Regulation.The registration system shall record, in particular, the arrival and departure of livestock, carcases and/or cuts to ensure that a correlation between arrivals and departures is guaranteed.Article 2Labelling where information is not available1. The approval number, as referred to in Article 13(2)(b) of Regulation (EC) No 1760/2000 shall be:(a) either the approval number, as provided for in Article 10(1) of Council Directive 64/433/EEC(8),(b) or, where there is no approval number, the national registration number.Where neither of the two numbers is available, until 1 January 2001, the number may be replaced by the name and address of the slaughterhouse.2. In application of Article 13(5) of Regulation (EC) No 1760/2000:(a) for meat derived from animals born in the Community before 1 January 1998, where information concerning the place of birth and/or the place of rearing, other than the last place of rearing, is not available, the indication of the place of birth and/or place of rearing shall be replaced by the indication "*(Born before 1 January 1998)".(b) for meat derived from animals imported live into the Community, where information concerning the place of birth and/or the place of rearing, other than the last place of rearing, is not available, the indication of the place of birth and/or place of rearing shall be replaced by the indication "*(Live import into the EC)" or "*(Live import from [name of third country])".Article 3Simplification of the indication of originIn application of Article 13(5)(a) of Regulation (EC) No 1760/2000, for beef derived from animals which have been reared for 30 days or less:- in the Member State or third country of birth,- in the Member State or third country where slaughter took place,the indication of those Member States or third countries, as a Member State or third country where rearing took place, shall not be required, provided those animals were reared in another Member State or third country for a period longer than 30 days.Article 4Size of a group1. During the cutting of carcases or quarters, the size of the group referred to in the second subparagraph of Article 13(1) of Regulation (EC) No 1760/2000 shall be defined by the number of carcases or quarters cut together and constituting one batch for the cutting plant concerned. This size may not, in any case, exceed the production of one day.2. During further cutting or mincing, a group may be reconstituted from all the groups referred to in paragraph 1 put into cutting or mincing on the same day.Article 5Minced beef1. For the purposes of this Regulation, minced meat is defined as meat that has been minced into fragments or passed through a spiral-screw mincer.2. The supplementary information which may be included on labels as provided for in the third subparagraph of Article 14 of Regulation (EC) No 1760/2000 shall be:(a) as from 1 September 2000, the indications referred to in Article 13(2)(b) and (c) of Regulation (EC) No 1760/2000, as well as the date of mincing;(b) as from 1 September 2000 until 1 January 2002, the indications referred to in points (a)(i) and (ii) and (b) of Article 13(5) of Regulation (EC) No 1760/2000, if the Member State concerned has taken a decision to apply a national compulsory labelling system including such information or if the operator concerned indicates the information, in conformity with Section II of Title II Regulation (EC) No 1760/2000, on a voluntary basis,(c) as from 1 January 2002, the indications referred to in Article 13(5)(a)(i) and (ii) of Regulation (EC) No 1760/2000.Article 6Approval procedures1. The period provided for in the second subparagraph of Article 16(3) of Regulation (EC) No 1760/2000, during which an approval has not been refused or given or supplementary information has not been asked for by the competent authority of the Member State to which the beef is being sent, shall be two months from the day following the date of submission of the application.2. Pursuant to Article 16(5) of Regulation (EC) No 1760/2000 for prime beef cuts in individual packages, labelled in a Member State according to an approved specification and introduced into the territory of another Member State, where no information is added to the initial label, the period provided for in the second subparagraph of Article 16(3) of Regulation (EC) No 1760/2000 shall be 14 days.3. For the purposes of Article 16(5) of Regulation (EC) No 1760/2000, beef in small retail packages which have been labelled in a Member State according to an approved specification may be introduced into the territory of another Member State and marketed therein without prior approval of the labelling specification by this Member State, provided that:(a) the packages in question remain unchanged;(b) the specification approved by the Member State of packaging also covers the marketing of the packaged beef in other Member States;(c) the Member State approving such a specification provides all necessary information in advance to all other Member States, where, according to the approved specification, packaged beef is to be marketed.Article 7Checks1. Operators and organisations shall at all times grant the experts of the Commission, the competent authority and the relevant independent control body within the meaning of the third subparagraph of Article 16(1) of Regulation (EC) No 1760/2000, access to its premises and to all records which prove that the information on the labels concerned is correct.2. The competent authority and, in the case referred to in the third subparagraph of Article 16(1) of Regulation (EC) No 1760/2000, the independent control body shall carry out regular spot checks on the basis of risk analysis which shall take into account, in particular, the complexity of the specification concerned. For each check an inspection report shall be made to include any shortcomings as well as the measures proposed to remedy the situation and any deadlines and sanctions imposed.3. Where the option provided for in the third subparagraph of Article 16(1) of Regulation (EC) No 1760/2000 is not taken up, Member States will carry out checks in such a way as to give sufficient guarantees of the accuracy of the labels used. Their frequency shall be determined, in particular, by reference to the complexity of the specification concerned.4. Operators, organisations and independent control bodies shall communicate all relevant information to the competent authority.Article 8Approvals granted by third countries1. The Commission shall verify that notifications are complete as provided for in Article 17(2) of Regulation (EC) No 1760/2000. On receipt of a notification which is incomplete, the Commission shall inform the third country concerned indicating the information which is required.Complete notifications shall be transmitted to Member States unless the Commission reaches the conclusion that the procedures and/or criteria applied in the third country concerned are not equivalent to the standards set out in Regulation (EC) No 1760/2000 in accordance with its power to do so pursuant to the third subparagraph of Article 17(2) of that Regulation.2. If, at any time, the Commission considers, on the basis of the notification provided for in Article 17(2) of Regulation (EC) No 1760/2000, that it is appropriate to verify that the procedures and/or criteria notified by a third country are currently equivalent to the standards set out in Regulation (EC) No 1760/2000, the Commission may request the third country to provide any necessary information. In particular, the Commission may request the third country to provide copies of the specifications approved by the designated competent authority. The Commission may further request the third country to authorise representatives of the Commission to carry out checks in the third country.3. If any information or authorisation requested pursuant to the preceding paragraph is not received within the time specified by the Commission, the Commission may conclude that the procedures and/or criteria applied in a third country are not equivalent to the standards set out in Regulation (EC) No 1760/2000.4. The Commission may at any time change its initial decision as regards the equivalency of the procedures and/or criteria applied in the third country concerned pursuant to the third subparagraph of Article 17(2) of Regulation (EC) No 1760/2000.Article 9Sanctions1. Member States shall determine the system of sanctions that shall be applicable in case of breaches of Regulation (EC) No 1760/2000 and shall take all necessary measures to ensure its implementation. The sanctions provided for shall be effective, proportionate and dissuasive.2. Without prejudice to the sanctions referred to in Article 18 of Regulation (EC) No 1760/2000, where beef has been labelled:- without complying with the compulsory labelling system, or- in the case of application of the voluntary system, without complying with the specification, or where there is no approved specification,Member States shall require the removal of the beef from the market until it is re-labelled in conformity with this Regulation.However, if the meat concerned conforms with all existing veterinary and hygiene rules, Member States may, in addition to the sanctions referred to in paragraph 1, authorise that such beef be sent directly for processing into products, other than those indicated in the first indent of Article 12 of Regulation (EC) No 1760/2000.3. Until 1 January 2001, the removal of beef meat from the market shall only take place when the label contains information which could mislead the consumer to a material degree or does not conform with the approved specification.Article 10RecordsThe competent authority shall make a record of the approved specifications and, in particular, of each operator and organisation responsible for the labelling of the beef and the independent body responsible for the checks.Article 11CommunicationsMember States shall communicate to the Commission:(a) the names of the authorities competent for the implementation of the labelling system pursuant to Regulation (EC) No 1760/2000 as well as the further detailed implementing rules and, in particular, those concerning the relevant checks to be carried out and the sanctions to be applied;(b) by 30 September 2000, a list of all voluntary indications approved within their territory;(c) every three months, an update of the list referred to in point (b).Article 12Transitional provisionOn the condition that they are in conformity with Regulation (EC) No 1760/2000 and with this Regulation,(a) voluntary specifications approved under Articles 14 and 15 of Regulation (EC) No 820/97 shall continue to be valid;(b) the national compulsory beef labelling systems, approved under Article 19(4) of Regulation (EC) No 820/97, shall continue to be valid until 1 January 2002, as well as any further such decisions.Article 13RepealRegulation (EC) No 1141/97 is hereby repealed.However, it shall remain applicable for meat derived from animals slaughtered before 1 September 2000.References to the repealed Regulation shall be construed as references to this Regulation and shall be read in accordance with the correlation table in the Annex.Article 14Entry into forceThis Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities.It shall apply to beef derived from animals slaughtered from 1 September 2000.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 25 August 2000.For the CommissionPhilippe BusquinMember of the Commission(1) OJ L 204, 11.8.2000, p. 1.(2) OJ L 117, 7.5.1997, p. 1.(3) OJ L 334, 28.12.1999, p. 1.(4) OJ L 286, 23.10.1998, p. 55.(5) OJ L 1, 5.1.1999, p. 3.(6) OJ L 165, 24.6.1997, p. 7.(7) OJ L 117, 21.4.1998, p. 4.(8) OJ 121, 29.7.1964, p. 2012/64.ANNEXCorrelation table>TABLE>